 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
11 SHAWN      ALGER as an individual and on behalf
   of all others similarly situated,
                                                       Case No. 2:18-cv-00360-MCE-EFB

12                                                     ORDER GRANTING DEFENDANT FCA
                   Plaintiff,                          US LLC’S REQUEST TO SEAL
13                                                     INFORMATION IN AND ATTACHED TO
            vs.                                        ITS MOTION TO EXCLUDE THE
14                                                     OPINIONS AND TESTIMONY OF DR.
15 FCA US LLC f/k/a CHRYSLER GROUP LLC, a              FRANCESCO BIONDI
   Delaware Corporation, and DOES 1 through 100,
16 inclusive ,                                         Judge: Hon. Morrison C. England, Jr.

17                 Defendants
18
19          Defendant FCA US LLC requested an order allowing it to file under seal unredacted versions
20 of (1) Defendant’s Motion to Exclude the Opinions and Testimony of Dr. Francesco Biondi; and (2)
21 Exhibits A to C to the Declaration Krista L. Lenart in Support of Defendant’s Motion to Exclude the
22 Opinions and Testimony of Dr. Francesco Biondi (collectively, “Documents Supporting Defendant’s
23 Daubert Motion”), because these materials contain information the parties or third-parties have
24 designated “CONFIDENTIAL” pursuant to the Stipulated Protective order entered in this case. (ECF
25 No. 19).
26 ///
27 ///
28 ///
 1          This Court determines that there are sufficient reasons to protect the confidentiality of the

 2 information contained in the above-referenced materials and hereby GRANTS Defendant’s request
 3 and directs the Clerk of the Court to file under seal the complete, unredacted versions of the above-
 4 referenced materials. These documents shall remain under seal indefinitely, pending further order of
 5 this Court.
 6          IT IS SO ORDERED.

 7 Dated: September 30, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
